 



Exhibit 10.1
AMENDMENT TO PURCHASE AGREEMENT
     This Amendment to Purchase Agreement, dated as of July 31, 2007, is by and
among American Skiing Company, a Delaware corporation (“ASC”), S-K-I Ltd., a
Delaware corporation (“SKI”), Sunday River Skiway Corporation, a Maine
corporation (“SRSC”), Sugarloaf Mountain Corporation, a Maine corporation
(“SMC”), and Boyne USA, Inc., a Michigan corporation (“Buyer”).
WITNESSETH:
     WHEREAS, the parties are the parties to the Purchase Agreement, dated
June 4, 2007 (the “Agreement”); and
     WHEREAS, the parties wish to provide for the deferral of the Closing Date
(as defined in the Agreement) and for certain related additions to the Purchase
Price payable to the Sellers and the acknowledgment of certain matters;
     NOW, THEREFORE, in consideration of the mutual promises of the parties
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
     1. The reference in Section 12.1(c) of the Agreement to “July 31, 2007” is
hereby deleted and replaced with “August 10, 2007,” although it is the parties’
objective that the Closing occur on or prior to August 3, 2007.
     2. Sections 2.1 and 2.2 of the Agreement are hereby amended to read in
their entirety as follows:
     2.1 Sale and Purchase of Stock.

 



--------------------------------------------------------------------------------



 



     (a) At the Closing, upon the terms and subject to the conditions of this
Agreement, ASC and SKI shall sell to the Buyer, and the Buyer shall purchase
from ASC and SKI, the Stock. The aggregate purchase price for the Stock shall be
(i) $76,500,000 (the “Initial Purchase Price”), plus (ii) the Adjustment Amount
(the “Purchase Price”). In addition, at the Closing, Buyer shall reimburse
Seller (a) the amount actually expended prior to the Closing Date by ASC or its
Affiliates with respect to the items described on the 2007-08 Capital
Expenditure Plan for the Resorts pursuant to Section 3.7(b) of the Seller
Disclosure Letter, plus (b) any amounts paid by ASC or its Affiliates subsequent
to the Base Balance Sheet Date and prior to the Closing Date as prepayments
under the equipment leases for the snow-grooming equipment located at the
Resorts and listed on Section 2.1 of the Seller Disclosure Letter.
     (b) The “Adjustment Amount” shall mean the sum of (i) (A) $37,000
multiplied by (B) the number of days from and including July 31, 2007 through
and including the day preceding the Closing Date, plus (ii) the product of 12%
multiplied by the Initial Purchase Price, divided by 360, multiplied by the
number of days from and including July 31, 2007 through and including the day
preceding the Closing Date.
     2.2 Payment at the Closing. At the Closing, the Buyer shall (subject to
Section 10.6 hereof) pay the Purchase Price and the reimbursement contemplated
by Section 2.1 hereof by wire transfer of immediately available funds to ASC.
     3. The Buyer agrees and acknowledges that, as of the date hereof, no fact,
circumstance, event or condition known to the Buyer, and no inaccuracy in any of
Sellers’ representations and warranties contained in the Agreement known to
Buyer, constitutes a Material Adverse Effect as to either Resort for purposes of
Sections 7.1 and 7.2 of the Agreement and that, subject to the foregoing, to
Buyer’s knowledge, there is no breach by Sellers of any of the terms of the
Agreement; provided, however, that nothing contained herein shall be deemed a
waiver of any rights Buyer may have pre-closing or post-closing under such
Sections with respect to (a) the Lease described in item 2 of Section 9.5(k) of
the Sellers’ Disclosure Schedule, (b) the Lien placed on assets of SRSC, in
connection with the litigation between SRSC and the Summit Condominium Owners’
Association, or (c) damage to certain SRSC assets from a storm on July 11, 2007,
or an acknowledgment by Sellers that Buyer may have any such rights; provided,
further, that noting contained herein shall be deemed to modify any party’s
rights or obligations under the Agreement following the Closing.

2



--------------------------------------------------------------------------------



 



     4. Except as expressly amended hereby, the Agreement shall remain in full
force and effect in accordance with its terms.

            AMERICAN SKIING COMPANY
      By:   /s/ Foster A. Stewart, Jr.         Name:   Foster A. Stewart, Jr.   
    Title:   Senior Vice President     

            S-K-I LTD.
      By:   /s/ Foster A. Stewart, Jr.         Name:   Foster A. Stewart, Jr.   
    Title:   Senior Vice President     

            SUNDAY RIVER SKIWAY CORPORATION
      By:   /s/ Foster A. Stewart, Jr.         Name:   Foster A. Stewart, Jr.   
    Title:   Senior Vice President     

            SUGARLOAF MOUNTAIN CORPORATION
      By:   /s/ Foster A. Stewart, Jr.         Name:   Foster A. Stewart, Jr.   
    Title:   Senior Vice President     

            BOYNE USA, INC.
      By:   /s/ Roland Andreasson         Name:   Roland Andreasson       
Title:   CFO     

3